DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6-7, filed 11/22/2021, with respect to objections and rejections have been fully considered and are persuasive.  The rejections/objections of the application has been withdrawn. 
Allowable Subject Matter
Claims 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 10, for which Claims 11-22 depends, teaches a limitation: “the wheel velocity sensor transmits a signal that passes through the composite cable via a circuit in the subsidiary electronic control unit, and the signal transmitted by the wheel velocity sensor is received by the main electronic control unit”.
ITO (WO2016/151752) in view of Hashida (JP2017065374) is the closest prior art of record.
Regarding Claim 10. ITO teaches, in Fig. 1, an architecture comprising: a composite cable (1); a main electronic control unit (ECU); a subsidiary unit (18); and a wheel velocity sensor (ABS sensor), and the wheel velocity sensor (ABS sensor) are connected to the subsidiary electronic control unit (see Fig. 1) and  a motor sensor (11b, page 32 second to last paragraph)  and the motor sensor (11b) is connected to the subsidiary electronic control unit (18)  but does not disclose a subsidiary electronic control unit and wherein the composite cable connects the main electronic control unit and the subsidiary electronic control unit.  
Hashida teaches a subsidiary electronic control unit (13, C/U) and the composite cable (16) connects the main electronic control unit (22) and the subsidiary electronic control unit (13). 


  ITO and Hashida further teaches, in Fig. 4, the composite cable (1) includes a first connector (63a) and a second connector (64), the second connector has a sub wire (5) extended therefrom, the sub wire has a third connector (13a) connected thereto, the first connector is connected to the main electronic control unit (Hashida, page 31 paragraph 2, 22),  the second connector is connected to the subsidiary electronic control unit (Hashida, page 31 paragraph 2, 13), and the third connector is connected to the wheel velocity sensor (ITO, page 39 bottom half).  
ITO and Hashida does not teach the above allowable limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848